Citation Nr: 1424626	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  11-29 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction to include as secondary to a service-connected lumbar spine disability or traumatic brain injury.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral trenchfoot, or in the alternative, as due to clear and unmistakable error (CUE) in a January 2002 rating decision.  

3.  Entitlement to an initial rating in excess of 10 percent for herniated lumbar disk at L4- L5 and bulging lumbosacral disk at L5-S1 with chronic left sciatica.

4.  Entitlement to an effective date earlier than February 23, 2010 for the grant of service connection for herniated lumbar disk at L4- L5 and bulging lumbosacral disk at L5-S1 with chronic left sciatica, to include on the basis of CUE in a January 2002 rating decision that denied entitlement to service connection for back pain.



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1998 to January 2002. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In May 2013, the Veteran testified at a hearing before the undersigned Veteran's Law Judge.  A transcript of that hearing has been associated with the claims file.

The issues of entitlement to a higher initial rating for herniated lumbar disk at L4- L5 and bulging lumbosacral disk at L5-S1 with chronic left sciatica, entitlement to service connection for erectile dysfunction and whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral trenchfoot, or in the alternative, as due to CUE in a January 2002 rating decision, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Entitlement to service connection for back pain was denied in a January 2002 rating decision, which was not appealed by the Veteran, and no new evidence pertinent to the claim was received by VA within the appeal period.  

2.  The January 2002 rating decision does not contain error based on the record and the law that existed at the time the decision was made such that, had the error not been made, reasonable minds could not differ that the outcome would have been manifestly different.  

3.  The Veteran's petition to reopen his previously denied claim of entitlement to service connection for back disk degeneration and back pain was received on February 23, 2010. 


CONCLUSIONS OF LAW

1.  The January 2002 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  The January 2002 rating decision denying service connection for back pain did not contain CUE.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105 (2013).

3.  The criteria for an effective date, prior to February 23, 2010, for the grant of entitlement to service connection for a herniated lumbar disk at L4- L5 and bulging lumbosacral disk at L5-S1, with chronic left sciatica, have not been met.  38 U.S.C.A. §§ 5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must inform the Veteran about the information and evidence that is necessary to substantiate the claim, the information and evidence that VA will seek to provide, and the information and evidence that the Veteran is expected to provide.  38 U.S.C.A. § 5103(a)(1); 38 C.F.R. § 3.159(b)(1).  The appeal for an earlier effective date for the award of service connection for a herniated lumbar disk at L4- L5 and bulging lumbosacral disk at L5-S1 with chronic left sciatica arose from a disagreement with the effective date assigned following the grant of service connection for the lumbar spine disability.  As such, there is no duty to provide further VCAA notice.  38 C.F.R. § 3.159(b)(3).  Rather, VA is only required to provide notice of the decision (under 38 U.S.C. § 5104) and a statement of the case (under 38 U.S.C. § 7105).  The record reflects that these notices have been provided to the Veteran.  Additionally, in June 2011, VA correspondence, the Veteran has been informed of how VA determines effective dates. 

With respect to the Veteran's contentions concerning CUE in the January 2002 rating decision, the notice and duty to assist provisions of the VCAA are inapplicable to cases involving CUE in prior decisions.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (holding VCAA does not apply to Board CUE motions); Baldwin v. Principi, 15 Vet. App. 302 (2001) (holding VCAA does not apply to RO CUE claims).  The general underpinning for the holding that the VCAA does not apply to CUE claims is that such a matter involves an inquiry based upon the evidence of record at the time of the decision rather than the development of new evidence.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

There is no indication that any additional action is needed to comply with the duty to assist in connection with entitlement to an effective date earlier than February 23, 2010 for the grant of service connection for a lumbar spine disability, to include as due to CUE in a January 2002 rating decision.  The Veteran's service treatment records have been obtained and associated with the claims file, as have post-service VA treatment records, although the Board notes that some VA treatment records, referenced initially in a June 2010 rating decision are not associated with the claims file.  However, such VA treatments records are not relevant as the issue of whether an earlier effective date is warranted as this case turns on whether a prior RO decision is final and when the present claim was filed.  Additionally, a VA medical examination is not necessary to make a decision on the earlier effective date claim.  The record in this regard is complete; thus, VA has properly assisted the Veteran in obtaining any relevant evidence.

Additionally, the Veteran was afforded a hearing before the Board in May 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims, held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the hearing, the Veteran was assisted at the hearing by an accredited representative from the American Legion.  The VLJ explained the issues on appeal and heard testimony from the Veteran regarding the claim of entitlement to an earlier effective date for the service connection for a herniated lumbar disk at L4- L5 and bulging lumbosacral disk at L5-S1, with chronic left sciatica, to include on the basis of CUE.  No additional pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or his representative.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

The Board finds the record as it stands includes adequate evidence to allow the Board to decide the issue of entitlement to an effective date earlier than February 23, 2010 for the grant of service connection for a lumbar spine disability, to include as due to CUE in a January 2002 rating decision.  Additionally, the Veteran has not identified any relevant evidence that is outstanding.  Thus, VA satisfied its duties to notify and assist the Veteran with this claim.  As such, appellate review may proceed without prejudice to the Veteran.

II.  Merits of the Claim

A.  Clear and Unmistakable Error

In October 2001, the Veteran filed a claim of entitlement to service connection for a back pain.  In December 2001, the Veteran received a general examination.  The Veteran separated from service in January 2002.  

In January 2002, the RO denied service connection for back pain.  The Veteran was notified of this decision in January 2002 correspondence, which included notification of appellate rights.  The Veteran did not appeal this decision, and no new and material evidence pertinent to the claim of service connection for back pain was received within a year.  Therefore, the January 2002 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

Previous determinations which are final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a) (2013).

CUE is a very specific and rare kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different, but for the error.  Fugo v. Derwinski, 6 Vet. App. at 43.  In order to find CUE it must be determined (1) that either the facts known at the time were not before the adjudicator or the law then in effect was incorrectly applied, (2) that an error occurred based on the record and the law that existed at the time the decision was made, and (3) that, had the error not been made, the outcome would have been manifestly different.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)) 

Any claim of CUE must be pled with specificity.  See Fugo, 6 Vet. App. at 44 ("broad-brush" allegations are insufficient).  An allegation of CUE must assert more than merely disagreement with how the facts of the case were weighed or evaluated.  In other words, to present a valid claim of CUE, the claimant cannot simply request that the Board reweigh or reevaluate the evidence.  See Crippen v. Brown, 9 Vet. App. 412 (1996).  In order to show that CUE occurred, the evidence must show that the law was incorrectly applied to the facts as they were known at the time and that, had the error not occurred, the decision would have been manifestly different.  See Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).  Moreover, VA's breach of a duty to assist cannot form the basis for a claim of CUE.  Baldwin, 13 Vet. App. at 5.

The Veteran maintains that his claim for back pain was valid and fully approvable in 2002 and that VA denied his claim in error.  He specifically stated, in his July 2010 notice of disagreement that the CUE related to an insufficient back and spine examination.  Additionally, in May 2013 testimony, the Veteran's representative also argued the December 2001 VA examination, conducted during active service, incorrectly failed to consider service treatment records, which he argued provided medical backing for a diagnosis.

In 2002 and currently, service connection may be granted for disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Additionally, in 2002 and currently, in the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  Furthermore, pain alone, in 2002 and currently, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

The Veteran has not identified any facts known but not before the RO at the time of the January 2002 rating decision.  Additionally, he has not alleged that incorrect law was applied.  Rather, the Veteran's representative essentially disagrees with how the evidence was weighed pursuant to the applicable law.  In this regard, it is argued that the law then in effect was incorrectly applied, which resulted in error that, if not made, would have compelled a manifestly different outcome.  Specifically, the Veteran's representative stated the criteria for an examination provided during active duty, was different than that after separation from service.  He also stated that the Veteran's service treatment records, provided backing for a medical diagnosis.  However, as discussed below, the Board finds that no basis exists in the law with respect to this contention and thus, such cannot constitute CUE in the January 2002 rating decision.  

The January 2002 rating decision reflects that the RO considered pertinent service treatment records, and also cites the December 2001 examination report.  Moreover, the RO cited specific service treatment records, including a November 1998 service treatment record for acute back pain associated with running, and a July 2001 service treatment record for an acute back ache.  Moreover, the December 2001 examination report also indicated the Veteran's military file was reviewed.  Furthermore, the December 2001 examiner also cited specific back problems in the service medical records but concluded there was insufficient clinical evidence to warrant a diagnosis of any acute or chronic disorder or residuals thereof.  Based on the December 2001 examination report, concerning the claim for a back pain, the RO found that a current diagnosis for back pain as claimed by the Veteran was not shown by the evidence of record.  Although the Board recognizes that the Veteran complained of back pain, and indeed, filed the October 2001 claim as such, pain without a diagnosed or identifiable underlying malady or condition, does not currently, nor in 2002, did not, in and of itself, constitute a disability for which service connection may be granted.

Thus, the Board finds no CUE in the RO's determination that the Veteran's back pain was not a diagnosable condition.  The evidence in January 2002 was such that reasonable minds could differ on the issue of whether the Veteran's issue with his back during service manifested in a diagnosable condition in January 2002.  While service treatment records reflect that the Veteran was treated for back issues, the December 2001 examiner, after review of the service treatment records, indicated there was not a current diagnosis or residuals of any prior issues.  Indeed, the December 2001 examination report noted that the Veteran's x-rays were normal with respect to his back.  Although service treatment records contained complains of back problems, reasonable minds could differ on the question of whether the Veteran's back pain was a subsequent manifestation of residuals of back problems in service or that a current diagnosis existed.  Thus, there has been no demonstration of error in the evidence considered or law applied that would manifestly change the outcome.

Regarding the Veteran's claim that VA failed to provide an adequate VA examination, such cannot constitute CUE.  38 C.F.R. § 20.1403(d) (2013); Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002); Caffrey v. Brown, 6 Vet. App. 377 (1994) (allegations that VA failed in its duty to assist are, as a matter of law, insufficient to form a basis for a claim of CUE).  Moreover, the Court has indicated that an inadequate examination does not constitute CUE.  See Henry v. Derwinski, 2 Vet. App. 88, 90 (1992).

In light of the above, the Board concludes that the Veteran has not established that the RO ignored or incorrectly applied the statutory and regulatory provisions applicable at the time of the January 2002 rating decision.  The January 2002 rating decision was consistent with, and supported by, the evidence of record; was in accordance with governing law and regulations; and did not involve a CUE. Accordingly, the Veteran's claim for CUE with respect to this issue cannot prevail.

B.  Earlier Effective Date

As discussed above, the RO denied entitlement to service connection for a back pain in a January 2002 rating decision and the Veteran was notified of the decision and his appellate rights by letter dated later that month.  As described above, the Veteran did not appeal the January 2002 rating decision in a timely manner, and no new and material evidence was received within the appeal period, thus the decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

On February 23, 2010, an application for benefits was received by the RO from the Veteran.  The February 23, 2010 application for benefits was, in part, a claim for service connection for a back pain and back disk degeneration, which was ultimately granted in the June 2010 rating decision, which characterized the disability as herniated lumbar disk at L4- L5 and bulging lumbosacral disk at L5-S1 with chronic left sciatica.  The effective date of the award of service connection was set as February 23, 2010. 

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.400 (2013).  The effective date of a reopened claim is the date of receipt of claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2), (r).

Because the most recent prior RO decision in January 2002 is final, the claim by which the Veteran was granted service connection for a lumbar spine disability, and which led to this appeal, is a claim to reopen a previously denied claim.  When a claim is reopened, the effective date cannot be earlier than the date of the claim to reopen.  Juarez v. Peake, 21 Vet. App. 537, 539-40 (2008) (citing Bingham v. Nicholson, 421 F.3d 1346 (Fed. Cir. 2005).

Between January 2002 and February 2010, the record does not contain correspondence from the Veteran pertaining to a claim of service connection for a back disability.  The documents from that time period primarily pertain to claims for traumatic brain injury, erectile dysfunction, and other claims.  Thus, February 23, 2010 is the date of the claim to reopen.  Regardless of when entitlement arose, the effective date may be no earlier than the date of claim to reopen.  Thus, the already assigned effective date of February 23, 2010, for the grant of service connection for a lumbar spine disability, is the earliest possible effective date.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 5103(q)(2), (r).

In sum, as the January 2002 RO decision is final, and the date of claim to reopen the claim of service connection for a low back disability was received on February 23, 2010, an effective date earlier than February 23, 2010 for the grant of service connection is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

Entitlement to an effective date earlier than February 23, 2010 for the award of the service connection for herniated lumbar disk at L4- L5 and bulging lumbosacral disk at L5-S1 with chronic left sciatica, to include on the basis of CUE in a January 2002 rating decision, is denied.


REMAND

The June 2010 rating decision referenced review of VA treatment records from the Saginaw VA Medical Center (VAMC), Broward Outpatient Clinic, Cleveland VAMC and Grand Rapids Outpatient Clinic, dated from April 2002 to May 2010.  VA treatment records from April 2002 to July 2003, from August 2006 to December 2009, and February 2010 have been associated with the claims file.  However, May 2010 VA treatment records have not been associated with the claim file, although subsequent VA treatment records, dated December 2010, from the VA Ann Arbor Healthcare System have been associated with the record.  Thus, on remand, all relevant VA treatment records should be obtained and associated with the claims file, specifically from the Saginaw VAMC, Broward Outpatient Clinic, Cleveland VAMC and Grand Rapids Outpatient Clinic, dated from July 2003 to August 2006 and December 2009 to May 2010 (excluding the February 2010 Saginaw VAMC record associated with the file), and to include any associated outpatient clinics.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  All attempts to obtain these records must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested documents.

The Veteran testified, in May 2013, that his erectile dysfunction began approximately in 2004, when he first began taking medications, prescribed by VA, for his traumatic brain injury.  He also testified his erectile dysfunction became full-fledged after he began taking medications related to lumbar spine disability.  As noted above, VA treatment from 2004 are not associated with the record.  Also, the December 2009 genitourinary examination report indicated the Veteran's erectile dysfunction onset in 2007.  In a March 2010 VA addendum opinion, the VA examiner stated that when the Veteran's erectile dysfunction onset he was not taking any medications.  However, the Board notes that the VA treatment records associated with the file indicated a number of prescriptions throughout the record.  Thus, the Board finds the March 2010 VA addendum opinion inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  On remand, another examination and medical opinion should be obtained to address the nature and etiology of the Veteran's erectile dysfunction, including whether it is related to the Veteran's service-connected traumatic brain injury or lumbar spine disability medications.

The Veteran contends that his service-connected herniated lumbar disk at L4- L5 and bulging lumbosacral disk at L5-S1 with chronic left sciatica is more severe than is contemplated by the assigned 10 percent initial rating.  Specifically, in May 2013 testimony, the Veteran stated, within the last two years, his symptoms, specifically the necessity of bed rest has increased.  The Board notes that the most recent VA examination was conducted in December 2009 and included a March 2010 addendum, and was obtained as part of a traumatic brain injury examination.  When the evidence indicates that a disability has worsened since the last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also Weggenmann v. Brown, 5 Vet. App. 281 (1993); Green v. Derwinski, 1 Vet. App. 121 (1991).  Thus, another VA spine examination is warranted.  

At the Veteran's May 2013 Board hearing, the Veteran, through his representative, raised a CUE claim, in the first instance, with respect to a January 2002 RO adjudication of a claim for service connection for bilateral trenchfoot.  As the outcome of the newly raised CUE claim may have a significant impact on the Veteran's appeal for whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral trenchfoot, the Board finds these matters to be inextricably intertwined with the Veteran's appeal.  A pending issue "inextricably intertwined" with an issue certified for appeal is to be adjudicated prior to appellate review.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records, from Saginaw VAMC, Broward Outpatient Clinic, Cleveland VAMC and Grand Rapids Outpatient Clinic, dated from July 2003 to August 2006 and from December 2009 to May 2010 (excluding the February 2010 Saginaw VAMC record associated with the file), to include any associated outpatient clinics, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested documents.

2.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of his erectile dysfunction.  The claims folder and this remand must be made available to and reviewed by the examiner.

The examiner should express an opinion as to whether it is at least as likely as not (at least 50 percent probable) that the Veteran's erectile dysfunction had its onset during, or is otherwise related to, service. 

The examiner should also express an opinion as to whether it is at least as likely as not (at least 50 percent probable) that the erectile dysfunction was caused or permanently worsened by service-connected disability, including traumatic brain injury and lumbar spine disability.

Consideration must be given to the Veteran's theory that his erectile dysfunction is related to medications used to treat his traumatic brain injury and lumbar spine disability.

The supporting rationale for all opinions expressed must be provided.

3.  Schedule the Veteran for a VA spine examination to determine the current severity of his service-connected herniated lumbar disk at L4- L5 and bulging lumbosacral disk at L5-S1 with chronic left sciatica.  The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, must be accomplished. 

The examiner must provide a complete rationale for any opinion expressed.

4.  The Veteran must be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2013).

5.  Develop and adjudicate the raised claim as to whether an RO rating decision, dated in January 2002, which denied entitlement to service connection for bilateral trenchfoot contained CUE.  The Veteran should be provided notice of the determination, and informed of his appellate rights with respect to the claim for which the benefit sought is not granted in full.  He should be afforded the appropriate opportunity to respond. 

The RO should not return the claims file to the Board until either after the Veteran perfects his appeal as to his CUE claim, or the time period for doing so expires, whichever occurs first.  If the Veteran does not perfect an appeal as to his CUE claim with respect to bilateral trenchfoot, then the matter of whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral trenchfoot, which remains on appeal, should be returned to the Board for further appellate consideration.

6.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a SSOC and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


